UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-09123 AMIDEX Funds, Inc. (Exact name of registrant as specified in charter) 970 Rittenhouse Road Eagleville, PA19402 (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, PA19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code:215.830.8990 Date of fiscal year end:05/31/2012 Date of reporting period: 08/31/2011 Item 1. Schedule of Investments (Unaudited) The Trust’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: AMIDEXTM Funds, Inc. AMIDEX35TM ISRAEL MUTUAL FUND SCHEDULE OF INVESTMENTS AUGUST 31, 2011 (Unaudited) Shares Fair Value ISRAEL - 58.19% COMMON STOCK - 58.19% Banks - 15.60% Bank Hapoalim BM $ Bank Leumi Le-Israel BM First International Bank of Israel Ltd. * Israel Discount Bank Ltd. * Mizrahi Tefahot Bank Ltd. Chemicals - 13.35% Israel Chemicals Ltd. Makhteshim-Agan Industries Ltd. Diversified Holdings - 11.22% Africa Israel Investments Ltd. Clal Industries and Investments Ltd. Delek Group Ltd. Discount Investment Corp. Israel Corp. Ltd. Koor Industries Ltd. * Food - 3.19% Osem Investments Ltd. Strauss Group Ltd. Insurance - 3.51% Clal Insurance Enterprise Holdings Ltd. Harel Insurance Investments & Financial Services Ltd. Migdal Insurance & Financial Holdings Ltd. Media - 0.58% Hot Telecommunication System Ltd. * Oil & Gas - 3.52% Delek Energy Systems Ltd. * Oil Refineries Ltd. * Paz Oil Co., Ltd. Real Estate - 0.74% Gazit-Globe Ltd. Retail - 0.39% Delek Automotive Systems Ltd. Telecommunications - 6.09% Bezeq Israeli Telecommunication Corp. Ltd. TOTAL COMMON STOCK ISRAEL (Cost $7,041,734) TOTAL ISRAEL (Cost $7,041,734) $ AMIDEXTM Funds, Inc. AMIDEX35TM ISRAEL MUTUAL FUND SCHEDULE OF INVESTMENTS AUGUST 31, 2011 (Unaudited) Shares Fair Value UNITED STATES- 41.65% COMMON STOCK - 40.32% Defense Equipment - 2.11% Elbit Systems Ltd. $ Electric - 0.90% Ormat Technologies, Inc. Pharmaceuticals - 9.76% Teva Pharmaceutical Industries Ltd. - ADR Software - 14.76% Check Point Software Technologies Ltd. * VeriFone Systems, Inc. * Telecommunications - 12.79% Amdocs Ltd. * Cellcom Israel Ltd. Comverse Technology, Inc. * NICE Systems Ltd. - ADR * Partner Communications Co., Ltd. - ADR TOTAL COMMON STOCK (Cost $7,883,011) $ SHORT-TERM INVESTMENTS - 1.33% Fidelity Institutional Money Market Fund, 0.06% **(Cost $225,243) $ TOTAL UNITED STATES (Cost $8,108,254) TOTAL INVESTMENTS (Cost $15,149,988) - 99.84% $ OTHER ASSETS IN EXCESS OF LIABILITIES, NET - 0.16% NET ASSETS - 100% $ * Non-income producing security. ** Rate shown represents the rate at August 31, 2011, is subject to change and resets daily. ADR - American Depository Receipt. BM - Beeravon Mugbal (Limited) The accompanying notes are an integral part of this schedule of investments. AMIDEXTMFunds, Inc. NOTES TO THE SCHEDULE OF INVESTMENTS August 31, 2011 (Unaudited) The following is a summary of significant accounting policies consistently followed by the Fund.The policies are in conformity with accounting principles generally accepted in the United States of America ("GAAP"). Investment Valuation—A portfolio security listed or traded on an exchange in domestic or international markets is valued at the last reported sale price of the primary exchange on which it trades before the time when the Fund values assets.Securities traded on more than one market are valued using the market identified as primary based on trading volume and activity. Equity securities traded on the NASDAQ National Market System are valued at the NASDAQ Official Closing Price.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy described below.If there are no sales that day, such securities will be valued at the last bid price, if available.Other over-the-counter securities are valued at the last sale price, if published, or the last bid price, if available.Lacking any sales on the principal exchange that day, the security is valued at the last reported bid, if available and would be categorized as level 2.Debt securities with maturities of sixty days or less at the time of purchase are valued based on amortized cost which approximates fair value and would be categorized as level 2.Money market funds are valued at their asset value of $1.00 per share and are categorized as level 1.If market quotations are not readily available, or when the portfolio management team believes that a readily available market quotation or other valuation produced by the Fund's valuation policies is not reliable, the Fund values the assets at fair value using procedures established by the Board of Directors.The Board members have delegated pricing authority to the fair valuation committee of the adviser, for certain pricing issues, as defined in the valuation procedures.Events affecting the value of securities that occur between the time prices are established and the New York Stock Exchange closes are not reflected in the calculation of net asset value unless the fair valuation committee decides that the event would materially affect the net asset value.If the event would materially affect the Fund's net asset values, the security will be fair valued by the fair valuation committee or, at its discretion, by an independent fair valuation vendor.At August 31, 2011, no securities were valued as determined by the Board of Directors. In accordance with the authoritative guidance on fair value measurements and disclosure under GAAP, ASC 820 (formerly FASB Statement No. 157), the Fund discloses fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price).Accordingly, the fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3).The three levels of the fair value hierarchy under ASC 820 are described below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of August 31, 2011 in valuing the Fund’s investments carried at fair value: Security Classification (a) Level 1 Common Stock - Israel (b) $ Common Stock – United States (b) Short-Term Investments Total Level 1 $ Level 2 $
